DETAILED ACTION
This Office action is in response to the Amendment filed on 15 January 2021.  Claims 1-16 and 18-21 are pending in the application.  Claims 5, 13, 16 and 18-20 are withdrawn from consideration. Claim 17 have been cancelled. Claim 21 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., US PG pub. 20150194416 A1, cited by Applicant on the Information Disclosure Statement (IDS) submitted on 30 November 2018.
With respect to claim 1, Cheng discloses a substrate material (4, 8 and 10, fig. 6); an oxidized trench isolation structure (6, fig. 6) extending into the substrate material (4, 8 and 10, fig. 6); and oxidized cavity structures (24/26, fig. 6) surrounded by the oxidized trench isolation structure (6, fig. 6), the oxidized cavity structures (24/26, fig. 6) being formed in the substrate material (4, 8 and 10, fig. 6) under active devices (33, fig. 10; paragraph 34).  
With respect to claim 7, wherein the oxidized cavity structures (24/26, fig. 6) are connected to an opening (20, fig. 3) in the substrate material which is completely filled dielectric material (as shown in figure 6 the opening is filled with material 24 which is dielectric material).

With respect to claim 21, Cheng discloses wherein the oxidized trench isolation structure (6, fig. 6) extends into the substrate material (4, 8 and 10, fig. 6) to a depth that is below a bottom surface of the oxidized cavity structures (24/26, fig. 6).

Claims 1, 3-4, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Patent 9059252 B1, cited by Applicant on the Information Disclosure Statement (IDS) submitted on 05 May 2020.
With respect to claim 1, Liu discloses a substrate material (4, 8 and 10, fig. 7); an oxidized trench isolation structure (6, fig. 6 and 7) extending into the substrate material (4, 8 and 10, fig. 7); and oxidized cavity structures (24/26, fig. 7) surrounded by the oxidized trench isolation structure (6, fig. 6 and 7), the oxidized cavity structures (24/26, fig. 6) being formed in the substrate material (4, 8 and 10, fig. 6) under active devices (33, fig. 9).  
With respect to claim 3, Liu discloses wherein sidewalls of the oxidized cavity structures (24/26, fig. 7) are lined with dielectric material (24, fig. 7).  
With respect to claim 4, Liu discloses wherein the oxidized cavity structures (24/26, fig. 7) are connected to the oxidized trench isolation structure (inner isolation structure 6, fig. 6 and 7) and the oxidized trench isolation structure (inner isolation structure 6, fig. 6) is only partially filled with the dielectric material (as shown on the top view in figure 6 that the inner isolation structure 6 is filled partially in the opening of 20) such that an open (20, fig. 4) pathway (pathway such as 27, fig. 7) is provided between the oxidized trench isolation structure (6, fig. 6) and the oxidized cavity structures (24/26, fig. 6).
With respect to claim 11, Liu discloses a crystalline substrate material (4, 8 and 10, fig. 7) with an active region (region under gate structure 30, fig. 9); at least one trench (27, fig. 7) formed in the crystalline substrate material (4, 8 and 10, fig. 7); at least one oxidized cavity structure (24/26, fig. 7) formed in the crystalline substrate material (4, 8 and 10, fig. 7) under the active region (region under gate structure 30, fig. 9) and extending from and connected to the at least one trench (27, fig. 7); an oxidized trench isolation structure (6, fig. 7) extending into the crystalline substrate material (4, 8 and 10, fig. 7) 
With respect to claim 12, Liu discloses wherein sidewalls of the at least one oxidized cavity structure (sidewall of 26, fig. 7) is lined with dielectric material (24, fig. 7) and the oxidized trench isolation structure (6, fig. 7) is partially filled with the dielectric material (24, fig. 7), and the oxidized trench isolation structure (6, fig. 7) extends to a depth below a bottom of the at least one oxidized cavity structure (24/26, fig. 7).
With respect to claim 14, Liu discloses wherein the at least one oxidized cavity structure (24/26, fig. 7) extends from a bottom portion of the trench (27, fig. 7) in the crystalline substrate material (4, 8 and 10, fig. 7), the at least one trench extending from a top surface of the crystalline substrate material (4, 8 and 10, fig. 7) and which also is filled with epitaxial semiconductor material or dielectric material (24, fig. 9).  
With respect to claim 15, Liu discloses wherein the crystalline substrate material (4, 8 and 10, fig. 7) between the oxidized cavity structure (24/26, fig. 7) are oxidized pillar structures (pointed portion of substrate material 4, fig. 9).  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US PG pub. 20150194416 A1.
With respect to claim 2, Cheng discloses wherein the substrate material (4, 8 and 10, fig. 6) is semiconductor material (material such as silicon).  
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US PG pub. 20150194416 A1; as applied to claim 1 above, in view of Adkisson et al., US PG Pub. 20140353725 A.
With respect to claim 6, Cheng discloses wherein the oxidized cavity structures (24/26, fig. 6) are connected to an opening (20, fig. 4) in the substrate material (4, 8 and 10, fig. 6) which is completely filled with dielectric material 24, fig. 6 that has a at least one of a bowed up topography, a bowed down topography and a planar topography, and the dielectric material seals the oxidized cavity structures by plugging the opening from a top surface of the substrate material.
Cheng did not discloses an opening (20, fig. 4) in the substrate material (4, 8 and 10, fig. 6) which is completely filled with epitaxial semiconductor material that has a at least one of a bowed up topography, a bowed down topography and a planar topography, and the epitaxial semiconductor material seals the oxidized cavity structures by plugging the opening from a top surface of the substrate material.
Adkisson discloses an opening (252, fig. 14) in the substrate material (201 and 230, fig. 14) which is completely filled with epitaxial semiconductor material (262, fig. 15) that has a at least one of a bowed up topography, a bowed down topography and a planar topography (as shown in figure 15), and the epitaxial semiconductor material (262, fig. 15) seals the oxidized cavity structures (205, fig. 15) by plugging the opening (252, fig. 14) from a top surface of the substrate material (201 and 230, fig. 14/15).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an epitaxial semiconductor between the cavity and active device since .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US PG pub. 20150194416 A1; as applied to claim 1 above, in view of Koshino et al., US patent 4710794 A.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US PG pub. 20150194416 A1; in view of Koshino et al., US patent 4710794 A; as applied to claim 9 above, further in view of Jiang et al., US PG pub. 20170025815 A1, newly cited.
With respect to claim 9, Cheng discloses wherein the substrate material (4, 8 and 10, fig. 6) between the oxidized cavity structures (24/26, fig. 6) however Cheng did not discloses the pillar structures (pointy structure in between oxidized cavity structure 24 and 26, fig. 11) acting as heat sinks.  
Koshino discloses that cavity (11, fig. 2) underneath an active device wherein the pillar structure (5, fig. 2 and 5) as heat transferring region.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to shown that the cavities underneath the power transistor since this can transfer heat from a power element can be dispersed, and changes in IC characteristics due to heat can be reduced prevent the device from overheating.
With respect to claim 10, Cheng discloses wherein the pillar structures 4 pointy region between oxidized cavity structure 24/26, fig. 10 Koshino discloses pillar structure (5, fig. 2 and 5) as heat transferring region. However both Cheng and Koshino did not disclose the pillar structure are arranged in a circular, rectangular or square pattern. 
Jiang discloses pillar structure under an active device can have  a rectangular shape patterns as shown in figure 2B, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art, furthermore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a more surface area for heat transferring for pillar since more surface . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822